Harvey, J.
(concurring specially): I concur in the conclusion reached in the court’s opinion, but wish to add: Our statute (G. S. 1941 Supp. 59-2239) relating to the kinds or classes of claims or demands to be presented to the probate court, in the estate of a decedent, reads:
“All demands, including demands of the state, against a decedent’s estate, whether due or to become due, whether absolute or contingent, including any demand arising from or out of any statutory liability of decedent or on account of or arising from any liability as surety, guarantor, or indemnitor, and including the individual demands of executors and administrators, . . .”
There is no reason to say that this is not broad enough to include demands arising by reason of the tort of the decedent. An action for wrongful death which did not exist at common law but rests entirely upon statute (G. S. 1935, 60-3203) is specifically covered.
Also, we may note G. S. 1941 Supp. 59-2267, enacted specifically to avoid the results of such cases as Hill v. Honeywell, 65 Kan. 349, 69 Pac. 334, and Harter v. Miller, 67 Kan. 468, 73 Pac. 74, reads:
“Any person having a demand, other than tort, against the estate of ward, or against his guardian as such, may present it to the probate court for determination, and upon proof thereof procure an order for its allowance and payment.”
The fact that the statute pertaining to the demands of the estates of wards under guardianship excludes demands for tort, while that relating to demands filed against estates of decedents does not exclude torts, is an additional indication that all kinds of demands against the estate of a decedent should be filed in the probate court without regard to the bases of their origin.
I think it important, not only to the courts but to the personal representatives of decedents’ estates, to those having claims or demands of any character against such estates, and to heirs of the decedent or beneficiaries under his will, to have it known definitely that anyone who has any type of claim or demand against the decedent should present the same to the probate court in which his estate is being administered. I regard it as of but little importance that some persons might analyze our statutes and reach a conclusion that only certain classes of claims should be presented to the probate court, and others of some indefinite classification *343should be presented in the district court, or that they might change their minds with respect thereto from time to time.